DETAILED ACTION
Status of the Claims
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant has amended claims 1, 6, and 10. Claims 1-10 are currently pending and have been examined below.

	
Response to Amendment
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. The rejection has been maintained. See below.
	Applicant’s amendments to the claims are sufficient to overcome the prior art rejection set forth in the previous Office Action. A new rejection has been provided.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system, device, a non-transitory storage medium and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a commercial interaction) and/or a mental process that can be performed in the human mind.  Using claim 1 as a representative example that is applicable to claim 1, 6, 9 and 10, the abstract idea is defined by the elements of:
	display a questionnaire screen to a subsequent user who rents a vehicle from a car sharing service, wherein the questionnaire screen asks questions about the condition of the vehicle; 
	receive input from the subsequent user about the condition of the vehicle through the questionnaire, the condition of the vehicle comprising a degree of dirt in an interior of the vehicle, whether there are scratches in the vehicle, and whether there is broken equipment in the vehicle; and transmit the received input from the subsequent user to an information processing device; 
	and the information processing device configured to: determine an evaluation of a previous user who previously rented the vehicle based on the input received from the subsequent user; set a service rank of the previous user based on the evaluation; store the service rank of the previous user; 
	 set contents of a car sharing service that the previous user can use from a next time, based on the service rank; and
provide a point for upgrading a service rank of the subsequent user.
The above bolded limitations are reciting a sales activity that is reciting receiving a review of a vehicle use by a user and limiting future use by of the user based on the review.  Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
Additionally, the claimed steps of receiving information related to use of a car and limiting future access and use of a car based on the received information can be performed mentally by a person.  A person can verbally communicate the evaluation to an individual, who can then decide to authorize future car use in their mind and can instruct another person to authorize or limit use by speaking verbal commands.  Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of generic computing equipment, specifically, a user terminal, input terminal, and information processing device (i.e., a processor and storage medium) device storing instructions for claim 9, and a non-transitory storage medium storing a program that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited computing components to receive information and by using a processor to perform steps that define the abstract idea.  The units are disclosed in the specification as a physical component and software implemented processing.  The broadly claimed units are a link to computer implementation and does not provide a practical application.  Therefore, the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f).  With regard to the claimed “screen,” this again is a link to computer implementation and does not provide a practical application. Moreover, claim 6 fails to set forth any additional elements. Thus, the claim is directed to an abstract idea and does not integrate the abstract idea into a practical application.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited processing devices, storage devices and computer programs to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  
For claims 2, 3, 7 the applicant recites further steps of acquiring data and setting contents.  This is considered to be a further defining of the same abstract idea that was found for claim 1.  The linkage of this step/function to the processor is considered to be an instruction for one to practice the abstract idea using a computer.  The processor has been treated in the same manner as was set forth for claim 1 in reference to MPEP 2106.05(f).  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claims 4 and 8, the applicant is reciting a memory configured to store evaluation history, and a processor configured to acquire the evaluation history, determine a service rank and set a service rank.  This is reciting more about the abstract idea of the claim. The additional claimed memory and processor are again a linkage of this step/function to the processor and memory and is considered to be an instruction for one to practice the abstract idea using a computer.  The processor and storage has been treated in the same manner as was set forth for above in reference to MPEP 2106.05(f).  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claim 5, the claim recites wherein there is a service item of the car sharing service that can be used when the determined service rank is a specific service rank. This is further defining the abstract idea, as described in claim 1 and does not claim additional limitations that integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioneer Electric Corp., JP 2009-271632 in view of  Google Local Guide retrieved using Waybackmachine, url < https://support.google.com/local-guides/answer/6225851?hl=en> (2017).
Claims 1, 6 and 10: (Currently Amended) A car sharing system, comprising: a user terminal configured to: display a questionnaire screen to a subsequent user who rents a vehicle from a car sharing service, wherein the questionnaire screen asks questions about the condition of the vehicle; receive input from the subsequent user about the condition of the vehicle through the questionnaire, the condition of the vehicle comprising a degree of dirt in an interior of the vehicle, whether there are scratches in the vehicle, and whether there is broken equipment in the vehicle; [0063] (describes inputting behavior information by a user “who uses the vehicle next”); [0019] (describes behavior information comprising driving behavior, condition of inside of car, manners, etc.); [0073] (describes collision checks) and 
transmit the received input from the subsequent user to an information processing device [0079] (describes transmitting user behavior information); [0063] (describes inputting behavior information by a user “who uses the vehicle next”) ; and 
the information processing device configured to: determine an evaluation of a previous user who previously rented the vehicle based on the input received from the subsequent user; set a service rank of the previous user based on the evaluation; store the service rank of the previous user; and set contents of a car sharing service that the previous user can use from a next time, based on the service rank [0080-83] (describes using behavior information to set a service rank and restriction information for each user); [0020] (describes ranking based on behavior information to limit rental in future (i.e., time and distance or even rental).  
While Pioneer describes receiving reviews of previous renters from subsequent users and setting a service rank based on the received information, Pioneer does not expressly describe providing a point for upgrading a service rank of the subsequent user.
However, Google teaches that it was known in the art, on the effective filing date to provide points for upgrading a level of users for their submission of reviews. Specifically, Google describes a points system wherein reviews earn users 1 additional point to go towards their Local Guide ranking.
It would have been obvious to one having ordinary skill in the art, on the effective filing date, to incorporate into Pioneer the incentives taught by Google, since providing such incentives increases user participation in the system by unlocking additional benefits set by levels (or service ranks). Furthermore, it would have been obvious to one of ordinary still in the art to include in the review system of Pioneer the ability to incentivize users to submit reviews, as taught by Google since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 2 and 7. (Previously Presented)  Pioneer further describes the car sharing system according to claim 1 and 6, wherein the information processing device is configured to acquire use result information and evaluation result of the previous user, the use result information representing a use result of the car sharing service by the previous user, and set the contents of the car sharing service that the previous user can use from the next time, based on the evaluation result and the use result information that are acquired.  [0079] (describes transmitting user behavior information); [0063] (describes inputting behavior information by a user “who uses the vehicle next”); [0080-83] (describes using behavior information to set a service rank and restriction information for each user); [0020] (describes ranking based on behavior information to limit rental in future (i.e., time and distance or even rental).  
Claim 3. (Previously Presented) Pioneer further describes the car sharing system according to claim 2, wherein the evaluation result of the previous user includes at least one of an evaluation result sent from an owner of the vehicle and an evaluation result sent from the subsequent user.[0063] (describes evaluation of behavior information submitted by administrator or subsequent user).  
Claims 4 and 8. (Previously Presented) Pioneer further describes the car sharing system according to claim 1 and 6, further comprising a memory configured to store, for each user, evaluation history information representing a history of the evaluation result, wherein the information processing device is configured to acquire the evaluation history information on the previous user for a predetermined period of time, determine a service rank of the previous user based on the acquired evaluation history information and, to set, according to the determined service rank, the contents of the car sharing service that the previous user can use from the next time.  [0079] (describes transmitting user behavior information); [0063] (describes inputting behavior information by a user “who uses the vehicle next”); [0080-83] (describes using behavior information to set a service rank and restriction information for each user); [0020] (describes ranking based on behavior information to limit rental in future (i.e., time and distance or even rental).  
5. (Original) Pioneer further describes the car sharing system according to claim 4, wherein there is a service item of the car sharing service that can be used when the determined service rank is a specific service rank. [0082] (describes restricting according to service rank and renting based on that specific service rank). 
Claim 9 is rejected as being substantially similar to the claims above. 
Response to Arguments
Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101
Applicant argues that the claims, as amended, cannot be practically performed in the human mind because the user’s service rand is based on an evaluation of the user by a subsequent user, and the user is performing an evaluation of a previous user. This statement is a general allegation and does not provide any reasoning as to why this cannot be performed mentally. Nevertheless, the examiner notes that the rejection also points to the fact that the abstract idea recites a method of organizing human activities. The current claims claim both commercial interactions as well as managing interactions between people. The claims are reciting a sales activity that is reciting receiving a review of previous vehicle use by a subsequent user and limiting future use of the previous driver based on the
review submitted by that subsequent user. Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities. Therefore, Applicant’s argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689